Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-20 are allowed. The following is the examiner’s statement for allowance. Regarding claims 1, 18 and 20, the prior art does not disclose or suggest the following: 
“…receiving an energy state from a station included in each group… wherein a total number of groups is determined based on a number of power beacons in the energy harvesting system, and each group comprises a power beacon and at least one station located within a communication range of the power beacon.” in combination with the remaining limitations of independent claim 1. Dependent claims 2-7 are also allowed.
Regarding claims 8 and 19, the prior art does not disclose or suggest the following: 
“A group-based energy harvesting method performed by a power beacon… transmitting energy to an energy reception station determined in the group according to the scheduling result in a transmission/reception period after an access period allocated by the access point, wherein a total number of groups is determined based on a number of power beacons in the energy harvesting system, and each group comprises a power beacon and at least one station located within a communication range of the power beacon.” in combination with the remaining limitations of independent claim 8. Dependent claims 9-10 are also allowed.
As per claim 11, the prior art does not disclose or suggest the following: 
“…transmitting an energy state of the station included in a group to an access point in an access period, wherein a total number of groups is determined based on a number of power beacons in the energy harvesting system, and each group comprises a power beacon and at least one station 
The examiner found KWON et al. (US 2014/0177605 A1, hereinafter KWON) and PANTELIDOU et al. (US 2013/0115992 A1, hereinafter PANTELIDOU) to be the closest prior art of record.
KWON discloses a transmission scheduling method based on station grouping, including performing physical grouping on stations into sectors based on positions of the stations, performing logical grouping of each physical group into logical groups based on a common characteristic of the stations in each physical group, transmitting, to the stations, access scheduling information used to enable each logical group to access an access point at different time intervals, and controlling a station access based on the access scheduling information. PANTELIDOU discloses a wireless device operates in a first mode in which the device can send data to and receive data from an access point. The device receives control data from the access point comprising first data indicative of a time period and second data indicative of a control parameter. The device operates in a second mode for the time period specified by the first data and on the basis of the control parameter. In the second mode, at least some circuitry of the device used for sending data and at least some circuitry of the device used for receiving data is placed in a low power state, and data to be sent to the access point is stored in a buffer of the device. After expiry of the time period, the device operates in the first mode to send the data stored in the buffer to the access point. However, neither reference nor their combination disclose the above missing limitation and it would not have been obvious to one of ordinary skill 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Omar whose telephone number (571)270-7165.  The examiner can normally be reached between 09:00 am-18:00 EST.
	
/AHMED  OMAR/
Examiner, Art Unit 2859

/EDWARD TSO/Primary Examiner, Art Unit 2859